In the Missouri Court of Appeals
                         Eastern District
                                                   DIVISION ONE

A.C.C.,                                                     )       No. ED106357
                                                            )
           Respondent,                                      )       Appeal from the Circuit Court
                                                            )       of St. Louis County
           vs.                                              )       17SL-PN04237
                                                            )
S.B.,                                                       )       Honorable John N. Borbonus
                                                            )
           Appellant.                                       )       Filed: February 13, 2019

           S.B. (“Appellant”), acting pro se, appeals the judgment granting A.C.C. a full order of

protection against Appellant. Because Appellant’s brief so substantially fails to comply with the

mandatory briefing requirements of Missouri Supreme Court Rule 84.04 (2018) 1 that it preserves

nothing for our review, we dismiss the appeal.

                                              I.       DISCUSSION

           Pro se appellants are held to the same standards as attorneys with respect to the

mandatory appellate briefing requirements set forth in Rule 84.04. Hamilton v. Archer, 545
S.W.3d 377, 379, 379 n.1 (Mo. App. E.D. 2018) (similarly finding with respect to Missouri

Supreme Court Rule 84.04 (2016)); see generally Rule 84.04. “Judicial impartiality, judicial

economy, and fairness to all parties necessitates that we do not grant pro se litigants preferential

treatment with regard to their compliance with those procedural rules.” Hamilton, 545 S.W.3d at


1
    Unless otherwise indicated, all references to Rules are to Missouri Supreme Court Rules (2018).
379 (emphasis and quotations omitted). Although our Court prefers to dispose of a case on the

merits whenever possible, we must dismiss the appeal if the deficiencies in the appellant’s brief

are such that no claims are preserved for appellate review. Id.

        Here, Appellant’s brief fails to comply with Rule 84.04 in multiple respects. Rule

84.04(d)(1) requires each point relied on to, (A) identify the ruling or action of the trial court that

is being challenged by the appellant; (B) provide a concise statement of the legal reasons for the

appellant’s claim of reversible error; and (C) explain in summary fashion why, in the context of

the case, the legal reasons provided support such a claim of error. Rule 84.04(d)(1). In this case,

Appellant’s first point relied on merely requests our Court to vacate the trial court’s judgment

and states, “[t]he [r]ules of [e]vidence, [a]uthenticity and [i]dentifying [e]vidence pertaining to

the emails was [sic] not made evident.” This point relied on wholly fails to comply with Rule

84.04(d)(1)(A-C) by failing to identify the ruling or action of the trial court that is being

challenged by Appellant, by failing to set forth a coherent explanation of the legal reasons for her

claim, and by failing to explain why, in the context of the case, such legal reasons support her

claim. See Rule 84.04(d)(1)(A-C); see also Davis v. Long, 391 S.W.3d 532, 532 n.1, 533 (Mo.

App. E.D. 2013) (finding a brief failed to comply with Missouri Supreme Court Rule 84.04(d)

(2012) under similar circumstances). In addition, although Appellant’s second, third, and

fourth/final points relied on arguably identify the rulings or actions of the trial court that are

being challenged by the Appellant, they fail to comply with Rule 84.04(d)(1)(B-C) by failing to

set forth a coherent explanation of the legal reasons for her claims, and by failing to explain why,

in the context of the case, such legal reasons support her claims. See Rule 84.04(d)(1)(B-C); see

also Davis, 391 S.W.3d at 533. Therefore, Appellant’s four points relied on all fail to comply

with Rule 84.04(d)(1).



                                                   2
       Appellant’s brief also fails to comply with Rule 84.04(e). Rule 84.04(e) requires the

argument portion of an appellant’s brief to, inter alia: substantially follow the order set out in

the points relied on; be limited to the errors included in the points relied on; include a concise

statement describing whether the alleged error was preserved; set forth the applicable standard of

review for each claim of error; and advise our Court how the facts of the case and principles of

law interact. Rule 84.04(e); see Davis, 391 S.W.3d at 533. The argument portion of Appellant’s

brief does not follow the order set out in the points relied on, is interspersed with additional

arguments that do not correspond with Appellant’s points relied on, fails to describe whether the

alleged errors were preserved, does not identify the applicable standard of review for any of her

claims, and contains authority that is erroneously cited in both substance and form. Accordingly,

it fails to comply with Rule 84.04(e). See Rule 84.04(e); see also Davis, 391 S.W.3d at 533.

       In sum, Appellant’s brief so substantially fails to comply with the mandatory briefing

requirements of Rule 84.04 that it preserves nothing for our review. See Hamilton, 545 S.W.3d

at 379-81 and Davis, 391 S.W.3d at 532-33 (similarly holding). Accordingly, Appellant’s appeal

must be dismissed. See id.

                                      II.     CONCLUSION

       Based on the foregoing, Appellant’s appeal is dismissed.




                                                ROBERT M. CLAYTON III, Judge

Roy L. Richater, P.J., and
Angela T. Quigless, J., concur.




                                                  3